ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_02_FR.txt. 303

OPINION DISSIDENTE DE BADAWI PACHA

Je partage l'opinion de la Cour sur les diverses conclusions,
sauf celles relatives à la pratique américaine, au «cas d'urgence »
et au maintien de l'asile jusqu'au 31 août 1949, date de l’Acte
de Lima.

Pour expliquer ma dissidence sur la question d’urgence, il est
nécessaire de rappeler les circonstances de fait qui ont entouré
l'octroi de l'asile le 3 janvier 1949 et qui sont relatées dans l'arrêt
de la Cour.

*
* *

De ces circonstances et de quelques autres, la Colombie a
cherché à insinuer que la justice au Pérou, à la suite des événe-
ments du 3 octobre, n'était pas et ne pouvait être administrée
d'une manière objective et impartiale. J’estime que la Cour n'a
pas à examiner cette défense. Elle est saisie de la seule validité
ou régularité de l'asile et de l'interprétation de la Convention
de 1928. Cette question peut et doit être résolue sans avoir à
apprécier le fonctionnement de la justice ordinaire de l'État
territorial qu'aucune mesure prise par le gouvernement de jure
ou de facto, pas même l’état de siège, n’a eu pour motif ou objet
d'influence.

La dénonciation du ministre de l’Intérieur, qu'on a qualifiée
d’injonction à la justice, n’a, malgré sa forte stigmatisation de
l’Apra, rien que d’usuel dans ce genre de dénonciations.

D'autre part, pour le Pérou, les cas d’urgence visés par l’article 2,
paragraphe 2, premièrement, ne paraissent être autres que la
poursuite par une foule déchainée ou l’action d’une justice arbi-
traire, exercée par une faction politique contre ses adversaires
ou dans des conditions qui excluent d'une manière évidente toutes
les garanties d’un examen objectif et impartial. Le danger de
poursuites judiciaires pour délit politique ne saurait par consé-
quent être un cas d'urgence aux termes de la disposition précitée.

*#
oe *

Des «cas d’urgence », la Convention de La Havane de 1928 ne
donne aucune définition. Elle est le seul instrument qui ait employé
ces termes. Si l’on exclut la Convention de Montevideo de 1933,
laquelle n'avait pour objet que de modifier celle de 1928 et,
partant, n’a pas un caractére de réglementation totale et complete

41
304 OPINION DISSIDENTE DE BADAWI PACHA

de la matière, les deux Conventions de 1889 et de 1939 n’y font
aucune allusion.

Ces termes seraient-ils en fait susceptibles de définition ? Il
est permis d’en douter. La notion de l’urgence est essentiellement
variable et relative. Elle dépend tout d’abord des cas auxquels
elle est appliquée et ensuite des circonstances du temps et de
l’espace. C'est l'expérience, non générale mais particulière, et
Vexpérience seule, qui peut donner à cette notion une forme
concrète. Même les deux cas invoqués par le Pérou et qui sont
les seuls connus ou admis en Europe (et encore dans les seuls
projets des associations savantes mais non par les Etats) n'ont
pas été conçus a priori mais d'après certaines données expéri-
mentales. Ils ne peuvent donc être limitatifs ou exclusifs d’autres
formes d’urgence ou de formes plus nuancées.

A défaut de définition et de critère, quelle serait donc la base
sur laquelle on se fonderait pour interpréter ces termes ? Le sens
étymologique n’est évidemment d'aucun secours.

S'agissant non d’une institution rationnelle à créer ou à régle-
menter pour la première fois comme ce serait le cas d’un projet
de convention à élaborer par une association savante, mais d’une
institution vivante et presque centenaire, la pratique, dans la
mesure où elle peut interpréter les intentions des États qui ont
choisi ces termes et convenu de les adopter ou des États qui
avaient charge de les mettre à exécution, tantôt comme État de
refuge et tantôt comme État territorial, serait le seul guide sûr.
Cette pratique serait d'autant plus décisive pour déterminer la
portée de ces termes qu’elle aurait été à la fois postérieure et
antérieure à la convention, c’est-à-dire une pratique sans solution
de continuité.

Cette pratique a été citée de part et d'autre. Elle n'est pas
limitée aux seules parties à telle ou telle autre convention. Même
des États qui ne sont pas liés par une convention, tels que le Vene-
zuela, l’adoptent. Elle est donc transcendante à la Convention de
1928 et se rattache aux origines de l'institution de Vasile.

La Colombie a voulu, sans succès, en tirer certaines conclusions
relativement à la qualification unilatérale. D'autre part, le Pérou,
en prétendant que les seuls cas d’urgence sont la poursuite par la
foule ou la justice arbitraire d’une faction politique, a procédé
par simple affirmation ou s’est référé à des autorités non améri-
caines. Îl n’a tenté d'apporter aucune preuve tirée de la vie ou
de la pratique américaine, ou des autorités américaines qui ont
traité de la question.

Les circonstances particulières de fait, les modalités ou les.
détails des cas cités comme illustration de cette pratique n'ont
généralement pas été fournis ou ne l'ont pas été d’une manière
complète. Il n’est toutefois nullement malaisé de constater que
tous ces cas, sans exception, présentent un trait commun, à savoir
qu'ils se sont produits à l’occasion d’une révolution ou d’une

42
305 OPINION DISSIDENTE DE BADAWI PACHA

rébellion. La révolution ou la rébellion y est le seul motif et circons-
tance. Aucune poursuite de foule ou justice de faction politique
n’a été signalée à leur égard. Les asilés étaient simplement recher-
chés par les autorités publiques de leurs pays, aux fins de pour-
suites judiciaires.

Les cas cités présentent également cet autre trait que tous se
sont terminés par des sauf-conduits accordés aux asilés, et qu'aucun
cas n’a été cité où un asilé aurait été remis aux autorités territoriales
aux fins de poursuites judiciaires.

Dans tous ces cas, la révolution aura créé une situation troublée
où soit des révolutionnaires qui ont réussi à renverser le gouverne-
ment en rechercheraient les membres pour leur gestion passée, soit
un gouvernement qui a triomphé de la révolution poursuivrait ses
auteurs pour leur acte incriminé par le code pénal, soit, comme dans
le cas d'espèce, des révolutionnaires qui ont renversé le gouverne-
ment poursuivraient d’autres révolutionnaires moins heureux
qu’eux-mémes.

Dans ces situations troublées, des mesures exceptionnelles sont
généralement prises, mais l'édifice général du gouvernement
demeure intact. Tout particulièrement la justice continue à fonc-
tionner comme d'habitude, nonobstant même les cas où des justices
particulières sont établies concurremment avec les juridictions de
droit commun.

L'existence de cette pratique est donc incontestable. A défaut
de toute autre preuve, il suffit de rappeler ce qui s’est produit en ce
qui concerne les mêmes événements du 3 octobre. Indépendamment
du degré de responsabilité (question absolument étrangère à la
validité de l'asile), tous les asilés dans huit missions diplomatiques,
sauf Haya de la Torre, ont eu leurs sauf-conduits!, alors qu’au
point de vue de la nature du délit dont ils étaient accusés ou de la
nature du cas d'urgence, tous se trouvent dans la même situation ?.

La seule question qui puisse se poser dans ces conditions serait
celle de savoir si cette pratique est licite ou illicite.

Sans aucun doute, un acte qui serait le résultat d’un libre accord
explicite ou implicite entre deux États exerçant leurs droits sou-
verains ne saurait être qualifié d’illicite.

Or, de deux choses l’une : ou cette pratique a abrogé la condition
d'urgence, ou elle l’a simplement interprétée d’une manière libérale.
Sans avoir à examiner si une coutume internationale peut abroger

1 Voir le communiqué du Gouvernement du Pérou du 12 octobre 1948, publié
dans le journal officiel El Peruano du 13 octobre (v. Mémoire de la Colombie).

2 Voir surtout a cet égard la correspondance échangée entre l’ambassade de
Uruguay et le ministère des Relations extérieures du Pérou, citée dans la
réplique de Ja Colombie, dans laquelle méme la qualification unilatérale et
définitive par l’État de refuge a été invoquée par Uruguay. Dans le cas des
asilés à l’ambassade de I’Uruguay, les sauf-conduits furent accordés le 17 février
1949.

43
306 OPINION DISSIDENTE DE BADAWI PACHA

une règle de droit positif, on doit admettre que considérer cette
pratique comme un mode d'interprétation de la condition d'urgence
est explication la plus naturelle et la plus juridique.

Mais cette pratique, outre qu’elle est postérieure a la convention
et, a ce titre, en constitue la saine interprétation, est antérieure
même à cette convention. Flle devrait donc être considérée comme
une des «règles qu'ils [les gouvernements des Etats d'Amérique]
doivent observer pour la concession du droit d’asile dans leurs.
relations mutuelles » que ces gouvernements étaient « désireux de:
fixer » par cette convention (Préambule de la Convention).

Cette pratique était à la connaissance de ces gouvernements.
Elle était de notoriété publique et n'avait pas été contestée. Si
ces gouvernements désiraient la discontinuer, ils n’auraient pas.
manqué de la désavouer d’une manière ou d’une autre. L'absence
d’un pareil désaveu est une preuve concluante qu’elle continue
et qu'elle est définitivement reconnue. Cette preuve ne peut être
combattue que par la démonstration que les mots « cas d’urgence »
ainsi interprétés seraient dépourvus de tout sens. Cette démons-
tration n'a pas été et ne pouvait pas être faite. Nous verrons
plus tard ce que ces termes entendent exclure.

e
* 8

Resterait à savoir si les autres dispositions de la Convention
de 1928 viendraient à corroborer l’interprétation des termes « cas.
d'urgence » tirée de la pratique tant antérieure que postérieure à.
la convention.

Dans l’examen des dispositions de la convention, je présu-
merais qu’il n’y a aucun conflit entre l’État territorial et l’État
de refuge relativement au caractère politique du délit qui a donné
lieu à Vasile, ou qu'un conflit élevé à ce sujet s’est terminé par la.
reconnaissance par l'État territorial dudit caractère.

Or, on conviendra que Vasile d’un délinquant politique, à
moins de se perpétuer, devrait se terminer par l’une ou l’autre
fin: ou bien Vasilé muni d’un sauf-conduit quittera le territoire,
ou bien il sera remis à l’État territorial aux fins de poursuites.
judiciaires.

Pour contester le fait que, suivant la pratique reconnue, l'asile
devrait se terminer par l'octroi d’un sauf-conduit, il faut bien
admettre que l’État territorial a le droit de se faire remettre le
délinquant politique pour le poursuivre.

Certes, cet État a le droit de se faire remettre un asilé délinquant
de droit commun. L'article 1, paragraphe 2, le dit expressément.
Mais rien d’analogue n’a été dit au sujet du délinquant politique

44
307 OPINION DISSIDENTE DE BADAWI PACHA

Ne résulte-t-il pas de cette disposition, par un argument a
contrario, que pareil droit n'existe pas dans le cas d’un délinquant
politique ? L’argument a contrario est un argument concluant à
condition qu'il soit confirmé par d’autres arguments ou considé-
rations. En l'espèce, il est confirmé par le fait que la convention
a cherché à établir que les deux cas d’asile se distinguent nettement
l'un de l’autre. Chacun est l’objet d’un article qui prévoit toutes
les modalités qui lui sont propres.

L'article x déclare, dans son paragraphe I, non permis l'asile
des délinquants de droit commun, mais il prévoit, dans son para-
graphe 2, les cas où, en fait, l'asile a pu être donné, notamment
le cas où le chef de la mission diplomatique, estimant au moment
de l’asile qu’il le donne à un délinquant politique, reconnaît dans
la suite qu’il ne s’agit que d’un délinquant commun.

Dans ces cas, une mesure d'urgence est nécessairement impliquée
dans l’asile. Cette mesure ne peut être que l’urgence dans le sens
strict du terme, qui est celui donné par le Pérou à l’article 2,
paragraphe 2, de la convention, à savoir poursuite de la foule
ou justice de faction politique. En effet, même un délinquant
commun a droit à une justice régulière et il est justifié à chercher
asile dans une pareille contingence d’urgence.

Le paragraphe 2 de l’article z prescrit que, dans ce cas et lorsque,
bien entendu, le chef de la mission n’aura pas contesté le caractère
commun du délinquant, l’État territorial peut exiger qu'il lui
soit remis.

Mais il est de toute évidence que, même pour un délinquant
commun, le cas d'urgence dans le sens strict susindiqué devrait
avoir cessé. La demande de remise elle-même faite par l’État
territorial tend à impliquer cette cessation.

Dans ces conditions, on pourrait se demander pour quelle
raison une distinction aussi nette aura été établie entre les deux
catégories de délinquants, si, d’une part, l'urgence avait pour
les deux le même sens strict, et que, d’autre part, aussitôt que
le cas d'urgence aura cessé ou dans le cas où il n'aurait pas existé,
l’asilé, délinquant commun ou politique, devait être remis à
l’État territorial aux fins de poursuites judiciaires.

La vérité est que la notion d'urgence n’est pas la même pour
l'une ou l'autre catégorie de délinquants et que la suite de l'asile,
suivant qu’il s’agit d’un délinquant commun ou politique, est
également différente. Pour le premier, aussitôt que l'urgence dans
le sens strict du mot aura cessé ou dans le cas où elle n'aurait même
pas existé, l'État territorial peut exiger sa remise, alors que pour
le second c’est la nature de la situation (révolution ou rébellion)
qui détermine l'urgence et justifie la demande et l’octroi immédiat
du sauf-conduit.

A Vappui de la conclusion tirée des textes, la pratique donne
une confirmation indéniable. Non seulement cette pratique a été
constante dans le sens que la révolution est un cas d’urgence et

45
308 OPINION DISSIDENTE DE BADAWI PACHA

une condition valable de l’asile, mais aussi dans le sens que l'effet
invariable de Vasile diplomatique d'un délinquant politique
régulièrement accordé est la non-remise du délinquant à l'État
territorial et son départ du pays en vertu d’un sauf-conduit
accordé par ce dernier.

Aucun cas dans un sens contraire n’a été cité.

*
* *

L'article 2, paragraphe 2 (premièrement), prévoit en outre que
«Vasile ne pourra être accordé (sauf dans les cas d'urgence) et
pour le temps strictement indispensable pour que le réfugié se mette
en Sûreté dune autre maniere ».

_ Ce dernier membre de phrase pourrait-il se référer 4 une remise

à l'État territorial aux fins de poursuites judiciaires ? Il peut
être vrai qu'en cas de poursuite par la foule ou par une justice
de faction politique, pareille remise peut être une sûreté d’une
autre manière, mais il est encore plus vrai que cette manière
d'exprimer serait inadéquate: se mettre en sûreté d’une autre
manière que l’asile signifie, de toute évidence, et ne peut signifier,
que le départ du pays.

Quitter le territoire semble donc étre la fin de tout asile politique.
C’est la seule conclusion compatible avec les textes.

On pourrait rétorquer qu'en admettant même qu’en général la
pratique met le cas de révolution à l’égal de la poursuite par la
foule ou par la justice d’une faction politique, tout ce que l'État
territorial serait tenu de faire est de respecter l'asile jusqu’au
retour à la normalité, Alors, il pourrait demander à l'État de refuge
de lui rémettre l’asilé pour le poursuivre devant les tribunaux de
droit commun.

Mais le retour à la normalité est une question d'appréciation.
Elle pourrait donner lieu à des contestations. D’autre part, pareille
interprétation du membre de phrase en question conduirait à la
conclusion inadmissible que l'État de refuge serait dans l’obliga-
tion de garder l’asilé jusqu’à ce qu'il plaise à l’État territorial,
dans sa discrétion absolue, de réclamer sa remise.

Au surplus, quelle serait la signification ou la portée de la règle
inscrite dans l’article 2, paragraphe 1: «L’asile des criminels
politiques dans les légations, sur les navires de guerre, dans les
campements ou sur les aéronefs militaires sera respecté...»
si ce respect ne devait se manifester, en dernier lieu, par l'octroi
d'un sauf-conduit ? Cette obligation de respecter l'asile se limite-
rait-elle à une simple défense à l’État territorial de forcer le local
de la mission diplomatique pour mettre la main sur l’asilé ?

Ici encore, on devrait rappeler la pratique qui n’a pas connu, à
l’occasion d’une révolution, d’asiles se prolongeant jusqu’au retour

46
309 OPINION DISSIDENTE DE BADAWI PACHA

à la normalité ou se terminant autrement que par le départ de
Vasilé.

L’analyse de la pratique qui a précédé et suivi la Convention de
1928 et qui a été adoptée par les Etats de l'Amérique du Sud sans
distinction entre signataires et non-signataires de cette convention,
ainsi que Vanalyse des dispositions de cette convention, tant au.
point de vue de l'opposition qu’elle établit entre les délinquants
communs et politiques, de l’absence de toute allusion a la remise
des derniers à leur État territorial, que de la détermination du sens
et de la portée du membre de phrase «se mettre en sûreté », etc.,
ou de l'obligation de respecter l'asile — cette double analyse conduit
donc indiscutablement à établir que l’article 2 se réfère tout parti-
culièrement au cas de révolutions qu’il qualifie de cas d'urgence.

En fait, la Convention de 1928 ne cherche, par cette référence
au cas d'urgence, qu'à exclure du bénéfice de Vasile les cas où
l'asile est accordé à la suite d’une poursuite judiciaire instituée en
temps normal, en l’absence des troubles occasionnés par un mouve-
ment révolutionnaire et des possibilités de mesures d'exception.

Certes, la Convention de 1928 a dans son ensemble un caractère
restrictif en ce qui concerne l'exercice du droit d'asile, mais ce
caractère général ne peut contre-balancer la somme d'arguments
tirés d’une pratique à la fois constante et non ambigué sur un
point déterminé, corroborée d'autre part par l'analyse des principales
dispositions de la convention elle-même.

*
* *

Ii résulte de la description de l'asile qui précède que cette .
institution a en Amérique du Sud une physionomie qu’elle n’a pas
ailleurs. Si l’on n’arrive pas a découvrir la raison d’étre de cette
différence, les conclusions tirées de la pratique et des textes, si
concordants qu'ils soient, pourraient ne pas paraître décisives.

Dans la recherche de cette différence, je ne crois pas nécessaire
de m'arrêter soit au caractère des révolutions dans cette partie
du monde, soit aux causes qui les déterminent, soit aux diverses
conditions qui en favorisent l’éclosion. I] suffit de constater que
les révolutions et les rébellions sont très fréquentes. Elles font
parfois fonction d’un recours aux urnes, lorsqu'une partie de
l'opinion publique, mécontente du gouvernement, désire le changer
d’une manière moins lente et laborieuse qu’une opération électorale.

C'est cette fréquence de révolutions, conjuguée avec leurs carac-
tère, causes et conditions, qui a donné à l’asile un objet et une
utilité qu’il ne paraît pas avoir ailleurs. Par une sorte d'entente
générale et implicite, on semble y voir un moyen de permettre
aux auteurs d’une conspiration manquée, de se dérober aux rigueurs

47
310 OPINION DISSIDENTE DE BADAWI PACHA

des actes vindicatifs du gouvernement au pouvoir, ainsi qu'aux
membres d’un gouvernement vaincu d'échapper aux mesures par
lesquelles la conspiration triomphante chercherait à assurer sa
sécurité.

Grâce à cette utilité, l'asile s’est érigé en facteur de paix et de
modération dans la mesure où il évite des violences, il procure
un répit plus ou moins long, il fait oublier les amertumes des
défaites, il apporte, par le danger du retour éventuel de l’asilé
expatrié, des conseils de sagesse et de modération.

Il n’y a aucun doute que l’asile peut également être un élément
@instabilité dans la mesure où il réduit ou supprime les risques
de révolutions, mais ces inconvénients, en regard des avantages
précités, ne semblent en avoir modifié ni le cours ni le rythme.

On cherche parfois à expliquer le développement particulier de
cette institution en Amérique par la chevalerie ou l’humanité. IL
est permis d’être sceptique à cet égard, hien que ces notions ne lui
soient pas tout à fait étrangères. Quoi qu'il en soit, la notion de
la chevalerie est toute relative. Anciennement, en son nom, l'asile
était reconnu pour les délits de droit commun, alors que nous le
condamnons maintenant parce que contraire à la sécurité et à la
solidarité sociales. I] était refusé pour les délits politiques parce
que contraire à une certaine solidarité d'intérêts dynastiques.
Dans les temps modernes, il est admis pour ces délits. précisément
parce que la notion de gouvernement n’a plus le caractère de
pérennité qu'elle avait auparavant. En effet, la démocratie suppose
nécessairement des luttes pour le pouvoir et des changements de
gouvernement. Dans ces luttes et changements, des erreurs peuvent
être commises, mais on les considère comme la rançon nécessaire
des bienfaits de la démocratie.

0 * de
* %

Mais si grande que puisse être l’utilité de l'asile, elle serait
insuffisante pour en expliquer le développement si on n’y joignait
pas une autre considération relative à la tenue des révolutions.
En effet, dans les périodes troublées qui les accompagnent ou les
suivent, les passions se déchaînent et échappent au contrôle de la
raison et de l’équité. Elles ont généralement à leur service un
pouvoir presque:absolu, qui, il faut le reconnaître, pourrait être
nécessaire pour venir à bout des troubles occasionnés par la révo-
lution. Ce pouvoir résulterait pour un gouvernement constitutionnel
d'une déclaration d'état de siège. Un gouvernement de fait se
Varroge purement et simplement. Dans les deux cas, il se traduit
par la réunion des pouvoirs législatif et exécutif entre les mains
des membres du gouvernement. C’est dans ces circonstances que
le gouvernement, sans avoir à porter atteinte à l’organisation

48
311 OPINION DISSIDENTE DE BADAWI PACHA

judiciaire générale, pourrait étre tenté de créer des organes de
justice particuliers qui portent l’empreinte d’une justice politique.

Tel est le cas du décret du 4 novembre, édicté par la Junte
militaire, et instituant une Cour martiale pour juger sommairement
les auteurs, complices ou autres responsables des délits de rébellion,
sédition ou émeute, dans un court délai (instruction, trois jours ;
poursuite et jugement, six jours).

Il importe peu que ce décret particulier soit ou non rétroactif
au point de vue de la justice sommaire qu'il a créée. L'important
est que pareille justice politique pouvait être instituée par la
même Junte et qu’elle pouvait être saisie de faits antérieurs a
son institution. Un de ces faits aurait pu être le cas de Haya
de la Torre, envers lequel l'instruction semble avoir été suspendue
depuis la sommation publiée le 16 novembre 1948, nonobstant
la sommation que avisait les inculpés qu’elle serait poursuivie
en leur absence.

L'institution d’organes judiciaires nouveaux et le fait de leur
reconnaître une compétence de juger des faits antérieurs à leur
institution et qui jusqu'alors relevaient de la compétence des
juridictions de droit commun, auraient été des actes réguliers de
la part d’un gouvernement constitutionnel. Le pouvoir législatif
n'est pas empêché de le faire par la règle de non-rétroactivité
qui n’est pas d'application générale en matière de procédure et
d'organisation judiciaire. La possibilité pour un gouvernement
non constitutionnel de le faire est encore plus évidente.

La Junte avait accédé au pouvoir, le 27 octobre 1948, comme
gouvernement de fait. Elle avait donc tous les pouvoirs, sans
avoir à se prévaloir de l’état de siège, proclamé le 4 octobre par
le gouvernement constitutionnel qui l’avait précédée. Elle a, cepen-
dant, cru devoir le renouveler toutes les fois qu'il venait à expirer
(tous les trente jours). En fait, elle l'a renouvelé le 2 novembre,
le 2 décembre et le 2 janvier. Ces renouvellements successifs,
bien que superflus, démontraient qu’au moins jusqu’à la dernière
date, la Junte estimait nécessaire d’annoncer publiquement
qu'elle pourrait encore avoir besoin de mesures exceptionnelles
et que la situation, à cette date, n’était pas devenue normale.

Le fait que l’agent du Pérou a déclaré dans la duplique au
nom de son Gouvernement — déclaration qu’il a confirmée dans
son exposé oral du 2 octobre 1950 — que le décret du 4 novembre
«fut promulgué afin d’être appliqué aux délits qui auraient pu
se perpétrer après sa publication », ne change rien à la possibilité
qui existait au mois de janvier 1949 d’édicter un autre décret
pour instituer une autre Cour martiale avec une procédure som-
maire analogue pour des faits antérieurs. Il faut, au demeurant,
comprendre la référence à la rétroactivité dans la déclaration
précitée comme portant sur l’application des peines établies dans
le décret du 4 novembre.

49
312 OPINION DISSIDENTE DE BADAWI PACHA

C’est cette possibilité de mesures exceptionnelles qui caractérise
les périodes de révolutions et qui rend toujours possible le danger
de poursuites judiciaires, doublé d’un autre danger éventuel, celui
de poursuites devant une justice politique.

Evidemment, le danger de poursuites judiciaires pour délit
politique est un danger dont l’imminence ne justifie pas, en
principe, l'octroi de l'asile à celui que menace le danger.

Mais l'asile, tel qu'il est pratiqué en Amérique, a été indisso-
lublement lié à la notion de la révolution. D'une part, il présentait
l'utilité sociale et politique esquissée plus haut et, d'autre part,
il trouvait une justification générale dans la possibilité des mesures
exceptionnelles.

Dans ce climat tout particulier, l'asile a pris le caractère d’une
institution régionale ou continentale, sanctionnée par les gouver-
nements au pouvoir, aussi bien ceux qui ont triomphé d’une
conspiration que ceux qui ont triomphé par suite d’une conspi-
ration, les uns et les autres se ménageant même par la recon-
naissance de l'asile une ressource éventuelle en cas de revers de
forcune. Il est devenu un usage de révolution, comme il existe
des usages de guerre, faisant l’objet d’un accord implicite et
général entre les Etats d'Amérique.

C'est à ce titre que l'exercice de l'asile est si fréquent et si large-
ment reconnu.

Or, vu isolément, l'asile d’un délinquant politique peut facilement
avoir l’aspect d’une atteinte à la souveraineté territoriale, et, pour
peu qu’il fasse échec à une poursuite judiciaire, celui d’une suspicion
envers la justice nationale et, en tout cas, une intervention dans les
affaires intérieures d’un État. Mais accepté par les uns et les autres,
tant en qualité d'État territorial qu’en qualité d'État de refuge,
il perd ces aspects pour devenir une règle de conduite générale et
impersonnelle.

Le fait que des abus ont pu se commettre dans l'exercice de
Vasile est absolument étranger et non pertinent à l'appréciation de
la nature de l'institution en tant que phénomène juridique. Aussi
étranger et non pertinent est le fait que des gouvernements établis
et jouissant du respect et de la confiance de tous doivent leur
existence à des révolutions ou à l’exercice de l'asile. Ces mérites
ou abus peuvent affecter l’évolution de l'institution ou ses trans-
formations ou amener sa disparition. Ils demeurent, en tout cas,
sans influence sur la tâche de la Cour dans l'examen d’une applica-
tion individuelle de cette institution.

D'autre part, on peut bien admettre qu'un certain nombre de
cas, qui ne seraient pas des cas réguliers d’asile, ont pu se mêler
avec la pratique déjà signalée et qui est reconnue comme une règle
de conduite générale. Ce sont, par exemple, les cas où, pour des
raisons d'opportunité politique, des sauf-conduits auraient été
accordés à des asilés que l'État territorial considère comme délin-
quants de droit commun, mais n'entend pas élever de conflit à

59
313 OPINION DISSIDENTE DE BADAWI PACHA

leur sujet. Je ne comprends pas dans ces cas ceux de personnes
qui, n'étant pas l’objet d’une accusation quelconque mais craignant
de l'être, cherchent asile, car c’est dans l'esprit de cette institution
d'étendre à ceux-là la protection de Vasile.

En dépit de ce mélange, la pratique de l’asile, en tant qu’usage
de révolution, reste un phénomène juridique susceptible de régle-
mentation, d'interprétation et d'application, aussi bien que les
usages de guerre. Le fait que les deux Parties ont eu recours à
la Cour pour trancher leur différend au sujet d’un cas d’asile en
est une preuve suffisante.

On peut donc conclure qu’en édictant que Vasile ne peut être
accordé que dans un cas d'urgence, la Convention de La Havane
de 1928 a voulu «fixer les règles » (préambule de la convention)
jusque-là appliquées. Ces règles tendent à ne pas admettre l'asile
en temps de paix et d'ordre et à l’accorder en temps de révolution
— ce que la convention, par euphémisme, appelle « cas d’urgence ».
Que l'octroi de l’asile dans ce cas puisse être interprété comme
impliquant une suspicion de la justice territoriale ou une inter-
vention dans les affaires intérieures d’un autre État serait exclu,
d'une manière certaine, parce qu'il s’agit 14 d’une situation parti-
culière, avec de larges possibilités de dégénérer, par l'adoption
de mesures d'exception, et que tous les Etats dans leurs qualités
alternatives d'État de refuge et d’État territorial ont accepté
cette règle comme règle de conduite générale.

Dans l'espèce sous examen, le 3 janvier, la situation troublée
occasionnée par la révolution du 3 octobre durait encore. La
preuve en est que la Junte militaire jugeait nécessaire, à la veille
de cette date, de proclamer le renouvellement de l’état de siège
et, par conséquent, la possibilité de prendre des mesures excep-
tionnelles. L’asile a donc été régulièrement accordé 4 Haya de la
Torre puisqu'il se trouvait dans un cas d'urgence, la situation
troublée résultant de la rébellion durait encore, et que le délit
à lui imputé est incontestablement un délit politique 1.

1 En fait, la poursuite pour rébellion contre Haya de la Torre, en l’absence
de presque tous les responsables, qui ont été autorisés par le Gouvernement du
Pérou à quitter le territoire, ne pouvait être que partielle et fragmentaire. Cette
discrimination initiale par l'exécutif ne semble pas être une parfaite garantie
d’impartialité.

Le Gouvernement de jure du Pérou a semblé surtout s’intéresser à enlever a
l’Apra ses ressources financières et publicitaires. (Voir dans le contre-mémoire,
dénonciation du ministre de l'Intérieur du Pérou du 5 octobre 1948.) A en
juger par le communiqué du 12 octobre, les poursuites passaient au second
ordre. Par contre, le Gouvernement de fait, une fois cette fin assurée, a semblé
surtout s'intéresser à frapper à la tête. (Voir les attitudes contemporaines contraires
de ce Gouvernement à l'égard de la Colombie et de l’'Uruguay.)

51
314 OPINION DISSIDENTE DE BADAWI PACHA

Il est très significatif à ce propos que la correspondance diplo-
matique entre la Colombie et le Pérou, qui a duré trois mois et qui
est censée refléter les réactions directes des deux Parties et contenir
toutes les bases fondamentales de leurs positions respectives, ne
touche pas un seul instant à la question d'urgence : voir surtout
dans le mémoire, lettre du Pérou du 19 mars: VI, 2me paragraphe;
VII, premier paragraphe ; IX et X, premier paragraphe, et lettre
du Pérou du 6 août: VI.

Si le Pérou estimait qu'en l'espèce il n’y avait pas un cas
d'urgence, il n’aurait pas manqué de s’en prévaloir et de se dis-
penser de cette longue controverse au sujet du terrorisme qui,
visiblement, n’avait aucune chance de convaincre la Colombie
pour les simples raisons que, ni en fait ni en droit, elle ne pouvait
être convaincante, et que les délits soi-disant terroristes n'avaient
pas fait l’objet d'une accusation antérieure à l'asile.

Ce n’est que depuis le contre-mémoire qu’on a cherché à relever
l'absence d’un cas d'urgence dans l’espèce Haya de la Torre, sans
toutefois donner à cette défense au début l’importance qu’on lui
avait donnée ultérieurement. C’est surtout dans la réplique orale
finale que cette absence d'urgence devient le motif et le fondement
essentiel de la demande reconventionnelle. On n’explique pas, et
pour une raison évidente, pourquoi, si elle est si décisive et non
controversée comme le terrorisme, elle n’a pas été invoquée en
premier lieu et au cours de la correspondance diplomatique.

Dans cette correspondance, la Colombie, se retranchant derriére
sa doctrine de qualification unilatérale et définitive, se défendait
de discuter les affaires intérieures du Pérou, ce que celui-ci, curieuse-
ment, linvitait à faire. Cette attitude de la Colombie s’explique
cependant facilement par son désir d’éviter d’étre entrainée dans
la discussion de la responsabilité de Haya de la Torre et du caractére
terroriste des crimes commis au cours des événements du 3 octobre,
lesquels, aux yeux du Pérou, devaient transformer les crimes dont
Haya de la Torre était accusé en crimes de droit commun et ainsi
rendre son asile sans objet.

Vu la conclusion qui précède, tout examen de la durée de l'asile
me parait tout a fait superflu, d’autant plus qu’en fait le prolon-
gement de Vasile est entièrement dû à la correspondance diplo-
matique. Cette correspondance constitue la négociation entre deux
Etats au sujet d’un différend qui les divise. C’est cette négociation

52
3125 —C«; OPINION DISSIDENTE DE BADAWI PACHA

qui a amené l’Acte de Lima en vertu duquel le différend a pu
être soumis à la Cour.

Or, on ne saurait contester à la Colombie la faculté de soutenir,
par voie de négociation, un droit qu’elle croit lui appartenir ni
celle de maintenir l'asile pendant ladite négociation.

(Signé) Bapawi PACHA.

33
